DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 specifies, “a first tile… comprises… a sideward tongue… a downward tongue… a third recess” as respective edge structure of the first tile. The claim further states, “a third recess configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile… and at least a part of the downward tongue of the second tile… at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realize a vertical locking effect [emphasis added by the examiner]”. The claim language suggests that the second tile is identical in edge structure to the first tile. However, such a relationship is never established by the claim. As such “the sideward tongue of the first coupling profile of a second tile” lacks antecedent basis for the sideward tongue and the first coupling profile and other edge structures of the second tile in the claim. The claim should clearly establish that the second tile is identical, or at the least has identical edge structures, to the first tile. 
Claim 126 specifies “a first tile” in the preamble and then introduces a second tile in the body of the claim. However, the second tile lacks antecedent basis and has the same clarity issues as described above with regards to claim 102.
The claims has been examined as best understood, that being that the first and second panels are essentially identical.

Allowable Subject Matter
Claims 102-126 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, for example DeRick WO2017/187298, discloses a multipurpose tile system having a combination that includes a first tile having at least one first edge having a first coupling profile with a sideward tongue, at least one second edge having a second coupling profile with a downward tongue, and two other edges each having a third coupling profile comprising a third recess configured to accommodate a part of the sideward tongue of the first coupling profile and a part of the downward tongue of the second coupling profile; wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement and wherein the second coupling profile and the third coupling profile are configured such that the first and second tiles can be coupled to each other at the second and other edges by means of a fold-down movement or a vertical movement. DeRick discloses a gap between the downward flank of a first panel and the upward tongue of a second panel when the panels are locked together, such that a locking element comprised of an outward bulge and recess between the adjacent surfaces would not be feasible. As such, it would not be a reasonable modification of DeRick to incorporate this feature despite it being taught in a number of prior art references cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633